Citation Nr: 1208792	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-33 512	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder as secondary to service-connected disability.

2.  Entitlement to service connection a right knee disorder as secondary to 
service-connected disability.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability.

5.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease (DJD) of left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February to August 1969.  

This case was remanded by the Board of Veterans' Appeals (Board) to the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in May 2011 for a personal hearing.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2011, and a transcript of the hearing is of record.

The now reopened claim for service connection for a right knee disorder, to include on a secondary basis, and the claim for entitlement to an evaluation in excess of 10 percent for service-connected DJD of the left knee are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The claim of service connection for a right knee disorder on a secondary basis was denied by rating decision in October 2001; the Veteran was notified of this action later in October 2001.  Although a timely notice of disagreement and substantive appeal were received by VA, the Veteran withdrew his appeal in a December 2004 statement.  

2.  The additional evidence received by VA subsequent to the October 2001 rating decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder on a secondary basis.  

3.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a bilateral hip disorder, to include on a secondary basis; and he has otherwise been assisted in the development of his claims.

4.  The Veteran's statements that he currently has a bilateral hip disorder due to service or to service-connected disability are not competent.

5.  The VA opinion on VA compensation and pension evaluation in January 2009 that he does not have a hip disorder is competent, credible, and probative evidence.

6.  The Veteran does not have a right hip disorder that is causally related to service or to service-connected disability.

7.  The Veteran does not have a left hip disorder that is causally related to service or to service-connected disability.



CONCLUSIONS OF LAW

1.  The October 2001 rating decision which denied entitlement to service connection for a right knee disorder on a secondary basis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the October 2001 decision is new and material with respect to the issue of service connection for a right knee disorder on a secondary basis and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).

3.  The criteria for the establishment of service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for the establishment of service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).

5.  The Veteran does not have a right or left hip disability that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in June 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  
In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims files after the letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was conducted in January 2009.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his December 2011 video hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the December 2011 video hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

As the Board is reopening the Veteran's claim for service connection for a right knee disorder on a secondary basis, there need not be a discussion on whether the duty to notify has been met because the Veteran's claim has been successful and any error was not prejudicial.  


Analyses of the Claims

New and Material Claim

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issue of service connection for a right knee disorder as secondary to a foot disability was originally denied by a rating decision dated in October 2001 because the Veteran was not service connected for a foot disorder.  The Veteran was notified of the denial later in October 2001, and he timely appealed.  However, he subsequently withdrew his appeal in a December 2004 statement.  A claim to reopen for service connection for a right knee disorder secondary to 
service-connected disability was subsequently received by VA in June 2006.  This claim was denied by rating decision in September 2006, and the Veteran timely appealed.  

The evidence on file at the time of the April 2004 RO decision consisted of the Veteran's service treatment records and an April 2001 examination report for VA purposes.

The Veteran's service treatment reports do not contain any complaints or findings of a right knee disorder.

According to an April 2001 evaluation, the Veteran had early subjective signs of DJD; the diagnosis was of DJD of the knees, not confirmed by X-rays.

Pertinent evidence received after October 2001 includes an August 2004 examination for VA purposes, a November 2004 rating decision granting service connection for bilateral foot disability, and the Veteran's December 2012 testimony that he has a right knee disorder secondary to service-connected disability.   

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran is service connected for a foot disorder.    

The evidence received after October 2001 includes an August 2004 examination for VA purposes in which it was concluded that the Veteran had bilateral flat feet due to service.  As a result of this finding, a November 2004 rating decision granted service connection for bilateral flat feet and assigned a 30 percent rating effective March 13, 2001.   

The grant of service connection for bilateral flat feet in November 2004 is new and material evidence.  It is new because it occurred after October 2001 and it is material because it raises a reasonable possibility of substantiating the claim - i.e., it indicates the possibility that the Veteran has a right knee disorder due to service-connected disability.  

Therefore, new and material evidence has been submitted and the claim for service connection for a right knee disorder secondary to service-connected disability is reopened.


Service Connection Claims

The Veteran seeks service connection for disabilities of the right and left hip, to include as secondary to service-connected disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeal will be denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;
 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not reveal any complaints or findings of a hip disability, including on separation medical history and examination reports in August 1969.

The Veteran's musculoskeletal system was described as normal on examination for VA purposes in April 2001.

Musculoskeletal examinations for VA purposes in August 2004, May 2006, and October 2007 do not include examination of the hips.

According to an April 2007 report from Northeastern Tribal Health System, the Veteran complained of pain in his knees and hips.  It was noted that the Veteran's pes planus and resulting postural compensation could reasonably be expected to contribute to his hip and knee pain.

Miami Indian Clinic records for February 2007 reveal that X-rays of the hips were within normal limits.

A VA orthopedic evaluation, which included review of the claims files, was conducted in January 2009.  The Veteran complained of a three year history of bilateral hip pain, without specific injury, that has gotten progressively worse.  There was no instability, stiffness, weakness, or flare ups.  No hip disability was seen on X-ray studies.  The diagnosis was subjective pain of the hips without objective findings.  The examiner concluded that Veteran's complaints of hip pain were less likely due to military service or to service-connected bilateral foot disability and more likely due to various injuries sustained from rodeos.

The Veteran testified at his video hearing in December 2011 that he had a bilateral hip disorder secondary to service-connected back, foot, and knee problems.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The evidence on file does not reveal any complaints of a hip disability until April 2007, and the Veteran noted on VA evaluation in January 2009 that his hip problems started approximately three years earlier and were not the result of a specific injury.  The January 2009 evaluation, which is based on physical examination of the Veteran, including X-rays of the hips, and review of the claims files, did not find any current hip disability to explain the Veteran's complaints of pain.  Rather, the examiner concluded that the Veteran's complaints of pain were more likely due to various injuries sustained from rodeos.

Although the record includes complaints of bilateral hip pain, the Board observes that complaints of pain, without evidence of an underlying disorder, are not sufficient to substantiate a claim for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez- Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  [service connection may not be granted for a diagnosis of a disability by history].

The Veteran and his representative contended at his December 2011 video hearing that the issues of service connection for disability of each hip should be remanded to the RO for a new opinion because the January 2009 VA evaluation did not include an opinion on whether the Veteran's hip complaints are related to his 
service-connected back and left knee disorders.  However, because no hip disability was found on examination in January 2009, service connection cannot be granted.  Consequently, remanding these issues for another opinion is not warranted.

Although the Veteran is competent to report his hip symptoms, he is clearly not competent to report that he has a hip disability that is due to service or to 
service-connected disability.  Laypersons are not competent to provide evidence in certain medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  The January 2009 opinion against the claim is considered competent medical evidence.  There is no competent medical evidence in favor of the claim.  Although the April 2007 statement from Northeast Tribal Health System referred to the Veteran's hip pain, no specific disability was diagnosed.

Consequently, because all of the requirements for service connection on either a direct or secondary basis are not shown, the Veteran does not have a hip disorder as a result of service or as secondary to service-connected disability.  
As there is no competent medical evidence of record to support the Veteran's claim, the preponderance of the evidence is against the Veteran's claims for service connection for right and left hip disorders, to include on a secondary basis, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder as secondary to service-connected disability, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

Service connection for a right hip disorder, to include on a secondary basis, is denied.

Service connection for a left hip disorder, to include on a secondary basis, is denied.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a right knee disorder secondary to service-connected disability.  However, this issue has not been addressed by the RO on a de novo basis.

The Veteran was service connected for DJD of the left knee by a decision review officer's decision in November 2004 and assigned a 10 percent rating effective March 13, 2001.  A claim for increase was received by VA in August 2006.

The Veteran testified at his December 2011 video conference hearing that his service-connected DJD of the left knee has gotten worse since his most recent VA evaluation in January 2009.  Consequently, there is a need to determine the current severity of the Veteran's service-connected DJD of the left knee.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/.RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a left knee disorder since January 2009, which is the date of the most recent VA evaluation in file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will provide the Veteran with the appropriate VCAA notice with respect to the reopened claim for service connection for a right knee disorder as secondary to service-connected disability.

3.  The AMC/RO will schedule the Veteran for an orthopedic examination to determine the current severity of his service-connected DJD of the left knee.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected DJD of the left knee in accordance with the criteria for knee disorders in 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2011).

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for an evaluation in excess of 10 percent for DJD of the left knee.  The AMC/RO will also adjudicate the issue of service connection for a right knee disorder as secondary to service-connected disability on a de novo basis.  If either benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


